        Case 4:20-cv-01425-LPR Document 8 Filed 01/25/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

HARVEY JONES                                                            PETITIONER
ADC #88202

v.                       Case No. 4:20-cv-01425-LPR-JTR

DEXTER PAYNE
Director, ADC                                                          RESPONDENT

                                    JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 25th day of January 2021.


                                             ________________________________
                                             LEE P. RUDOFSKY
                                             UNITED STATES DISTRICT JUDGE
